Citation Nr: 1714736	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disability, status post total hip arthroplasty.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 




INTRODUCTION

The Veteran had active service from January 1975 to December 1977 and from January 1991 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was previously before the Board in May 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

In May 2014, the Board remanded the issues currently on appeal for additional development.  At that time, the Board directed that the Veteran's claims file be returned to the VA Medical Center for an addendum opinion regarding the nature and etiology of the Veteran's left hip and left knee disabilities.  

A review of the record shows that the directed addendum was obtained in July 2014.  At that time, the VA examiner opined that the Veteran's left hip and left knee disabilities were less likely as not related to active service.  However, in providing the requested rationale for the left hip disability, the examiner noted that pre-operative medical reports regarding the severity and onset of the Veteran's left hip disability were not available for review and the examiner specifically noted that a review of such evidence would have been beneficial.  The examiner further reported that it would have also been beneficial to review evidence regarding the Veteran's left hip symptoms subsequent to his total hip arthroplasty prior to expressing the requested opinion.  With regard to the left knee disability, there is some indication from the record that the Veteran's left knee disability may be related to his left lower extremity gouty arthritis.  However, it appears from the record that the Veteran's left lower extremity gouty arthritis may have existed prior to his second period of active service.  However, there has been no finding as to whether the disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it was clearly and unmistakably not aggravated by service.  

For those reasons, the Board finds that the VA medical opinion obtained at the direction of the May 2014 Board remand is incomplete and as such, cannot be used as the basis of a denial of entitlement to service connection.  Therefore, the Board finds that attempts to identify and obtain any outstanding pre- and post-operative left hip treatment records should be made.  Then, the Veteran should be afforded a new VA examination to determine the nature and etiology of his left hip and left knee disabilities, to include any etiological relationship between the Veteran's left lower extremity gouty arthritis and his left knee disability.

Further, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file, to specifically include records relating to the Veteran's pre- and post-operative treatment for his left hip disability as identified by the July 2014 VA examiner.   

2.  Then, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his left hip disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's left hip disability is etiologically related to his active service.  In forming the opinion, the examiner must specifically consider the Veteran's lay statements regarding onset and continuity of symptoms. 

The rationale for any opinion expressed must be provided.  

3.  The Veteran should also be scheduled for a VA examination to determine the nature and etiology of any currently present left knee disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's left lower extremity gouty arthritis clearly and unmistakably existed prior to his active service and if so, whether it was clearly and unmistakably NOT aggravated by service.  The Veteran's lay statements alone are not a sufficient basis to support a finding that the Veteran's left lower extremity gouty arthritis clearly and unmistakably existed prior to his active service.  

If the Veteran's left lower extremity gouty arthritis is found to have pre-existed and been aggravated by his active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present left knee disability was caused or chronically worsened by left lower extremity gouty arthritis.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present left knee disability is etiologically related to active service.  In forming the opinion, the examiner must specifically consider the Veteran's lay statements regarding onset and continuity of symptoms.

The rationale for all opinions expressed must be provided.  

4.  Confirm that the VA examination report(s) and medical opinions provided comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




